

115 HRES 287 IH: Expressing the sense of the House of Representatives that Congress should pass no law that would exempt from its obligations or provide any other special consideration to elected or appointed Federal officials or any other Federal employee.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 287IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Young of Iowa submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on House Administration, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that Congress should pass no law that would
			 exempt from its obligations or provide any other special consideration to 
					      elected or appointed Federal officials or any other
			 Federal employee.
	
 Whereas America was founded upon the principle that a free people should be self-governed by fellow citizens elected to be their representatives, and not governed by a ruling class or subject to rule by elites;
 Whereas America was also founded on the principle that no person, whatever his or her position within government, is unbound by the laws of this great Nation and the public trust;
 Whereas these great principles were enshrined in the Nation’s founding documents for all future generations by the signers of the Declaration of Independence and the framers of the United States Constitution;
 Whereas the American people have continually called for more accountability from a Federal Government they view as out of touch and out of control;
 Whereas rules and regulations promulgated by the Federal Government from Washington, DC, continually play a larger role in Americans day-to-day lives;
 Whereas there is a growing perception in America that elected officials and unaccountable bureaucrats in the Nation’s capital pass policies that place burdens on hardworking Americans with impunity, knowing they will never have to bear their costs; and
 Whereas Americans who work hard, follow the law, and only ask that no person or group be given preferential treatment under our Nation’s laws expect Federal representatives and a Government that share those values: Now, therefore, be it
	
 That it is sense of the House of Representatives that Congress should pass no law that would exempt from its obligations, excuse from its criminal or civil penalties, or provide any other special consideration to Members of the House of Representatives, Members of the Senate, Justices of the U.S. Supreme Court, the President, Vice President, appointees of the Executive, or any Federal employee.
		